ORDER
This attorney disciplinary matter is before the Supreme Court pursuant to a petition filed by Disciplinary Counsel requesting that the respondent, Joseph Car-amadre, be suspended from the practice of law in this state. On November 17, 2011, the respondent was charged in a multi-count indictment filed in the United States District Court for the District of Rhode Island. He entered a plea of guilty to one felony count of wire fraud, in violation of 18 U.S.C. § 1343, and one felony count of conspiracy, in violation of 18 U.S.C. § 371. On December 16, 2013, the respondent was *389sentenced to a term of imprisonment of seventy-two months on the charge of wire fraud, and sixty months, to be served concurrently, on the charge of conspiracy. The respondent has filed an appeal from that conviction, and is currently serving his sentence in federal custody.
On January 6, 2014, Disciplinary Counsel filed a petition in accordance with the provisions of Article III, Rule 12 of the Supreme Court Rules of Disciplinary Procedure. Rule 12, entitled “Attorneys convicted of crimes” provides, in pertinent part:
“(a) Upon the filing with this court of a certified copy of an order demonstrating that an attorney has been convicted of a crime which is punishable by imprisonment for more than one year in this or any other jurisdiction, this Court may direct the respondent-attorney to show cause why he or she should not be suspended during the pendency of any appeal and until the final disposition of any disciplinary proceeding instituted against him or her based upon such conviction.”
On February 10, 2014, the respondent’s counsel appeared before this Court at its conference. Through counsel, the respondent has advised the Court that he has no objection to the petition. After review of the petition, we deem it appropriate that the respondent be suspended from the practice of law.
Accordingly, it is hereby ordered, adjudged and decreed, that the respondent, Joseph Caramadre, is hereby suspended from the practice of law in this state pending the outcome of his appeal and until further order of this Court.